Citation Nr: 0533511	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 22, 1999, 
for the award of a 20 percent disability evaluation for the 
veteran's post-operative recurrent right (major) shoulder 
dislocation residuals and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had certified active service from December 1942 
to December 1945 and additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Detroit, Michigan, Regional Office which, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic lumbar spine disorder; 
recharacterized the veteran's post-operative right shoulder 
disability as post-operative recurrent right (major) shoulder 
dislocation residuals and degenerative arthritis; assigned a 
20 percent evaluation for that disability; and effectuated 
the award as of January 22, 1999.  In October 2003, the Board 
remanded the veteran's appeal to the RO for additional 
action.  

In January 2005, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Florida.  In 
November 2005, the accredited representative submitted a 
Motion to Advance on the Docket.  In November 2005, the 
undersigned Veterans Law Judge granted the motion.  

In his August 2003 Appellant's Brief, the accredited 
representative advanced that the December 10, 1962, VA rating 
decision denying service connection for a chronic back 
disorder was clearly and unmistakably erroneous in 
determining that both lumbar spine herniated nucleus pulposus 
and lumbar spine spondylolisthesis were congenital and/or 
developmental disabilities for which service connection may 
not be awarded.  In an October 2003 written statement, the 
veteran indicated that "I also give up any and all claims 
regarding my spinal disability."  In a June 2005 written 
statement, the veteran clarified that "I had not - and do 
not - intend to pursue any claim or expect additional 
disability compensation for injuries to my spine."  The 
Board finds that such written statements may be reasonably 
construed as an explicit withdrawal of both the veteran's 
claim that the December 10, 1962, VA rating decision denying 
service connection for a chronic lumbar spine disorder was 
clearly and unmistakably erroneous and his appeal from the 
denial of his application to reopen his claim of entitlement 
to service connection for a chronic lumbar spine disorder.  
Therefore, those issues are not on appeal and will not be 
addressed below.  

For the reasons and bases addressed below, an effective date 
prior to January 22, 1999, for the award of a 20 percent 
evaluation for the veteran's post-operative right (major) 
shoulder disability is DENIED.  

In his July 2001 Appeal to the Board (VA Form 9), the veteran 
advances that "the date of my initial claim, 10 August 1949, 
be honored as the time when my disabilities occurred."  The 
veteran's written statement may be reasonably construed as a 
claim of entitlement to an effective date prior to June 11, 
1962, for the award of service connection for his 
post-operative right shoulder disability.  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent adjudication, a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge does not have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2005).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  


FINDINGS OF FACT

1.  The veteran's December 1998 claim for an increased 
evaluation for his post-operative recurrent right (major) 
shoulder dislocation residuals and degenerative arthritis was 
received by the VA on December 29, 1998.  

2.  The veteran's post-operative recurrent right (major) 
shoulder dislocation residuals and degenerative arthritis was 
initially shown to be productive of limitation of motion of 
the upper extremity at the shoulder level at a March 14, 
2000, VA examination for compensation purposes.  


CONCLUSION OF LAW

An effective date prior to January 22, 1999, for the award of 
a 20 percent evaluation for the veteran's post-operative 
recurrent right (major) shoulder dislocation residuals and 
degenerative arthritis is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.326(a) 3.400, 4.71a, Diagnostic Codes 5003, 
5201 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in May 2001, February 2004, and April 
2005 which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The April 2005 
notice specifically asked the veteran to provide the VA any 
additional evidence or information he had pertaining to his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2205).  


II.  Historical Review

In December 1962, the VA established service connection for 
post-operative recurrent right (major) shoulder dislocation 
residuals; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of June 11, 1962.  

In February 1986, the veteran submitted a written statement 
in which he discussed his right shoulder disability.  In June 
1986, the VA requested that the veteran clarify whether his 
February 1986 written statement should be construed as a 
claim of entitlement to an increased evaluation for his 
post-operative right shoulder disability.  In a June 1986 
written statement, the veteran specifically informed the VA 
that he "had not applied for nor do I intend to apply for" 
an increased evaluation for his post-operative right shoulder 
disorder.  

In a December 1998 written statement, the veteran advanced 
that he was "inquiring whether I might qualify for 
compensation of some kind."  The veteran's written statement 
was received by the VA on December 29, 1998.  

A January 1999 memorandum from the accredited representative 
transmitted the veteran's December 1998 written statement to 
the VA and requested that the VA "consider this as an 
informal claim of benefits in accordance with 38 C.F.R. 
§ 3.155."  The accredited representative indicated that the 
veteran would soon submit additional documentation to 
substantiate his claim.  The transmittal was received by the 
VA on January 14, 1999.  

In a January 19, 1999, Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran tacitly sought a 
compensable evaluation for his post-operative right shoulder 
disability.  The veteran's claim was received by the VA on 
January 22, 1999.  

The report of a March 14, 2000, VA examination for 
compensation purposes states that the veteran's right 
shoulder disability was manifested by limitation of motion of 
right upper extremity at the shoulder level.  The veteran was 
diagnosed with advanced right shoulder degenerative 
arthritis.  

In April 2001, the VA recharacterized the veteran's 
service-connected right shoulder disorder as post-operative 
recurrent right (major) shoulder dislocation residuals and 
degenerative arthritis; assigned a 20 percent evaluation for 
that disability; and effectuated the award as of January 22, 
1999.  




III.  Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2005).  The statute provides, in pertinent part, 
that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 2002).  

The pertinent provisions of 38 C.F.R. § 3.400 (2005) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R.§ 3.155(a) (2005).  
The Court has clarified that: 

Section 3.155(a) does not contain the 
word "specifically."  Requiring precision 
as a prerequisite to acceptance of a 
communication as an informal claim would 
contravene the Court's precedents and 
public policies underlying the veterans' 
benefits statutory scheme.  "A claimant's 
claim may not be ignored or rejected by 
the BVA merely because it does not 
expressly raise the provision which 
corresponds to the benefits sought."  
Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) (Douglas I); see Douglas v. 
Derwinski, 2 Vet. App. 435, 442 (1992) 
(en banc Douglas II); Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  "To require 
that veterans enumerate which sections 
they found applicable to their requests 
for benefits would change the 
[nonadversarial] atmosphere in which [VA] 
claims are adjudicated."  Akles, supra.  
Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

The provisions of 38 C.F.R. § 3.157 (2005) direct further, in 
pertinent part, that:
  (a)  General.  Effective date of 
pension or compensation benefits, if 
otherwise in order, will be the date of 
receipt of a claim or the date when 
entitlement arose, whichever is the 
later.  A report of examination or 
hospitalization which meets the 
requirements of this section will be 
accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

 (b)  Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

  (2)  Evidence from a private physician 
or layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or lay person and shows the 
reasonable probability of entitlement to 
benefits.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  A 20 percent disability evaluation is warranted 
for limitation of motion of the major arm to the shoulder 
level.  A 30 percent evaluation requires that the arm be 
limited to a point midway between the side and shoulder 
level.  A 40 percent evaluation requires that motion be 
limited to a point 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2005).  

In his May 2001 notice of disagreement, the veteran advanced 
that an effective date prior to January 22, 1999, for the 
award of a 20 percent evaluation for his right shoulder 
disorder was warranted as the disability had been productive 
of significant right upper extremity impairment for over 50 
years.  In a June 2001 written statement and his July 2001 
Appeal to the Board (VA Form 9), the veteran clarified that 
the appropriate effective date for the award of a 20 percent 
evaluation was August 10, 1949, the date of his initial claim 
for service connection.  

In an April 2002 written statement, the accredited 
representative related that the veteran had been initially 
diagnosed with a right shoulder disorder in August 1949.  The 
veteran believed that the appropriate effective date for the 
award of a 20 percent evaluation for his right shoulder 
disorder should be in 1949.  

In a September 2004 written statement, the veteran advanced 
that an earlier effective date was warranted as he had 
experienced severe chronic right shoulder symptoms since 
service separation and had initially filed a claim for 
service connection on August 10, 1949.  In a June 2005 
written statement, the veteran asserted that a 20 percent 
evaluation had been warranted for his post-operative right 
shoulder disorder since 1949.  He believed that the date of 
his 1949 initial claim for service connection was the 
appropriate effective date for the award of the increased 
evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts that an effective date of August 10, 1949, 
the date of his initial claim for service connection, is 
warranted for the award of a 20 percent evaluation for his 
right shoulder disorder.  As his right shoulder disability 
has been manifested by chronic symptoms since 1949, the 
veteran believes that the assignment of August 10, 1949, as 
the appropriate effective date is supported by the record.  

In his June 1986 written statement, the veteran conveyed that 
he had no desire to submit a claim for an increased 
evaluation for his post-operative right shoulder disorder.  
The record is devoid of any written statement from either the 
veteran or his accredited representative dated between June 
1986 and December 1998 which conveys any intent to seek a 
compensable evaluation for the veteran's post-operative right 
shoulder disability.  Similarly, there is no VA or private 
clinical documentation which may be construed as an informal 
claim.  38 C.F.R. § 3.157 (2005).  In December 1998, the 
veteran submitted an informal claim for an increased 
evaluation for his post-operative right shoulder disorder.  
The informal claim was received by the VA on December 29, 
1998.  The veteran subsequently submitted a January 1999 
Veteran's Application for Compensation or Pension (VA Form 
21-526) for an increased evaluation for his right shoulder 
disability which was received by the VA on January 22, 1999, 
a date within one year of receipt of his December 1998 
informal claim.  Given these facts, the Board finds that the 
veteran's claim for an increased evaluation for his 
post-operative right shoulder disorder was received on 
December 29, 1998.  38 C.F.R. § 3.155 (2005).  

It is next necessary to determine when the veteran met the 
criteria for a 20 percent evaluation.  The report of an 
August 1962 VA examination for compensation purposes states 
that the veteran exhibited no right shoulder limitation of 
motion.  The first clinical documentation of record dated 
after August 1962 which addresses the right shoulder is the 
report of the March 14, 2000, VA examination for compensation 
purposes.  At that examination, the veteran exhibited an 
inability to raise his right upper extremity beyond shoulder 
level.  As his entitlement to a 20 percent evaluation was 
clinically established after receipt of his claim, the 
appropriate effective date for the award of a 20 percent 
evaluation for the veteran's post-operative recurrent right 
(major) shoulder dislocation residuals and degenerative 
arthritis is March 14, 2000, the date entitlement to an 
increased rating arose.  

The Board notes that the RO erroneously assigned January 22, 
1999, as the effective date for the award of a 20 percent 
evaluation for the veteran's post-operative right shoulder 
disorder.  As the error is in the veteran's favor, the Board 
may not disturb it.  

In addressing the veteran's contentions that his initial 
August 10, 1949, claim for service connection should be 
considered as his claim for an increased evaluation for his 
right shoulder disability, the Board notes that the veteran 
expressly withdrew that claim in writing in October 1949.  
Therefore, it may not be considered as an active claim for 
any VA benefit.  


ORDER

An effective date prior to January 22, 1999, for the award of 
a 20 percent evaluation for the veteran's post-operative 
recurrent right (major) shoulder dislocation residuals and 
degenerative arthritis is DENIED.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


